WOLF, Judge.
Appellant was convicted by a jury of resisting arrest, battery on a law enforcement officer, and possession of crack cocaine. Appellant was sentenced as a habitual violent felony offender under section 775.084, Florida Statutes, to a total of 30 years with a five-year minimum mandatory sentence on each count, to be served consecutively.
In Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, — U.S. —, 115 S.Ct. 278,130 L.Ed.2d 195 (1994), and Brooks v. State, 630 So.2d 527 (Fla.1993), the Florida' Supreme Court held that a trial court may not impose consecutive enhanced sentences under section 775.084, Florida Statutes, for crimes growing out of a single-criminal episode. See also Clark v. State, 641 So.2d 530 (Fla. 1st DCA 1994).
Appellant’s consecutive enhanced sentences are thus prohibited, and though the convictions are affirmed, we must vacate the sentences imposed on all counts and remand with directions that the three consecutive sentences be made concurrent with one another.
ERVIN and MINER, JJ., concur.